

Execution Version
 
SECOND AMENDMENT TO SECOND AMENDED AND
RESTATED LOAN AND SECURITY AGREEMENT
 
SECOND AMENDMENT, dated as of August 9, 2010 to the Second Amended and Restated
Loan and Security Agreement, dated as of September 21, 2009, among HWC Wire &
Cable Company, Southwest Wire Rope, LP, Southwest Wire Rope GP LLC, and Southern
Wire, LLC (collectively, “Borrower”), the lenders or lender named therein
(“Lenders”) and Bank of America, N.A. (“Bank of America”) as agent for said
Lenders (Bank of America, in such capacity, “Agent”) and Houston Wire & Cable
Company (“Guarantor”).  Said Second Amended and Restated Loan and Security
Agreement, as amended and modified and as may be further amended and modified
from time to time, is hereinafter referred to as the “Loan Agreement.”  The
terms used herein and not otherwise defined shall have the meanings attributed
to them in the Loan Agreement.
 
WHEREAS, Lenders, Agent and Borrower desire to make certain amendments and
modifications to the Loan Agreement.
 
NOW THEREFORE, in consideration of the premises and the mutual covenants
hereinafter contained and contained in the Loan Agreement, the parties hereto
hereby agree as follows:
 
1.            Additional Definitions.  The following definition of “Second
Amendment,” “Second Amendment Effective Date” and “Trigger Period” are hereby
inserted into Appendix A to the Loan Agreement.
 
*      *      *
 
“Second Amendment – that certain Second Amendment to Loan Agreement dated as of
August 9, 2010 by and among Borrower, Agent and Lenders and acknowledged by
Guarantor.
 
*      *      *
 
Second Amendment Effective Date – the date on which the conditions precedent to
the effectiveness of the Second Amendment are satisfied.
 
*      *      *
 
Trigger Period – the period (a) commencing on the day that an Event of Default
occurs, or Availability is less than $11,200,000 at any time or less than
$13,100,000 for three (3) consecutive Business Days; and (b) continuing until,
during the preceding sixty (60) consecutive days, no Event of Default has
existed and Availability has been greater than $13,100,000 at all times.  The
foregoing notwithstanding, if Trigger Periods have previously terminated twice
within the immediately prior twelve month period, then a Trigger Period shall
not terminate until the conditions referred to in clause (b) have been satisfied
and at least twelve months have expired since the date on which the previous
Trigger Period terminated.”
 
 
 

--------------------------------------------------------------------------------

 

2.           Condition Precedent.  This Second Amendment shall become effective
when Agent shall have received a copy of this Second Amendment, duly executed by
each Borrower, Guarantor, Agent and Lender.
 
The date on which such condition precedent listed above is satisfied or waived
is hereinafter referred to as the “Second Amendment Effective Date.”
 
3.           Continuing Effect.  Except as otherwise specifically set out
herein, the provisions of the Loan Agreement shall remain in full force and
effect.
 
4.           Governing Law.  This Second Amendment and the obligations arising
hereunder shall be governed by, and construed and enforced in accordance with,
the laws of the State of Illinois applicable to contracts made and performed in
such state, without regard to the principles thereof regarding conflict of laws.
 
5.           Counterparts.  This Second Amendment may be executed in any number
of separate counterparts, each of which shall, collectively and separately,
constitute one agreement.
 
(Signature Page Follows)
 
 
2

--------------------------------------------------------------------------------

 


(Signature Page to Second Amendment to Second Amended and
Restated Loan and Security Agreement)
 
IN WITNESS WHEREOF, this Second Amendment has been duly executed as of the first
day written above.
 
HWC WIRE & CABLE COMPANY, as
 
SOUTHWEST WIRE ROPE, LP, as Borrower
Borrower
       
By:
SOUTHWEST WIRE ROPE
     
GP LLC, its general partner
By:
/s/ Nicol G. Graham
   
Name: Nicol G. Graham
 
By:
/s/ Nicol G. Graham
Title: Vice President and CFO
 
Name: Nicol G. Graham
   
Title: Secretary
     
SOUTHWEST WIRE ROPE GP LLC, as
 
SOUTHERN WIRE, LLC, as Borrower
Borrower
       
By:
/s/ Nicol G. Graham
By:
/s/ Nicol G. Graham
 
Name: Nicol G. Graham
Name: Nicol G. Graham
 
Title: Secretary
Title: Secretary
             
HOUSTON WIRE & CABLE COMPANY,
     
as Guarantor
             
By:
/s/ Charles A. Sorrentino
     
Name: Charles A. Sorrentino
     
Title: President and CEO
             
BANK OF AMERICA, N.A., as Agent and a
     
Lender
             
By:
/s/ Steven J. Chalmers
     
Name: Steven J. Chalmers
     
Title: V.P.
  
   

 
 
 

--------------------------------------------------------------------------------

 
 